DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 Claims 1, 12-14, and 18 have been amended, claims 1-18 remain pending, and claim 18 has been withdrawn from consideration in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7, 8, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug et al. (US 2017/0202311), herein Klug.
Regarding claim 1, Klug discloses an upper for an article of footwear, the upper comprising: a medial side, a lateral side, and a throat area between the medial side and the lateral side (Fig. 1); an inner component (inner layer 310) forming an inner surface of the upper, wherein the inner component 
Regarding claim 2, Klug discloses that the fastening element is configured to adjust a geometry of the upper (paragraph 0024, lines 12-15).
Regarding claim 3, Klug discloses that the at least one loop is exposed with respect to a second surface of the inner component, the second surface facing opposite the inner surface (paragraph 0032, lines 1-2; Fig. 3).
Regarding claim 5, Klug discloses that at least one of the inner component and the outer shroud is a knitted component (paragraphs 0021-0022).
Regarding claim 7, Klug discloses that the outer shroud includes a protrusion (protrusion 634) located on the outer surface of the outer shroud (paragraph 0039; Fig. 6).
Regarding claim 8, Klug discloses that the outer shroud includes a non-knit surface configured to receive the protrusion (wherein the outer shroud may be formed of a non-knit material, such as a woven textile, leather, plastic, or rubber; paragraph 0021).

Regarding claim 12, Klug discloses that the inner component includes at least one eyelet (apertures in inner layer 310), and wherein the at least one eyelet of the inner component is aligned with the at least one eyelet of the outer shroud (paragraphs 0029, 0032, 0033).
Regarding claim 13, Klug discloses that the at least one eyelet of the inner component is configured to receive the fastening element (paragraph 0032, 0033).
Regarding claim 14, Klug discloses an upper for an article of footwear, the upper comprising: an inner component (inner layer 310) forming an inner surface of the upper, wherein the inner component includes an inner throat region in a throat area of the upper, and wherein the inner component includes at least one opening (loops 324 and/or apertures on inner layer); and an outer shroud (outer layer 210) forming an outer surface of the upper, wherein the outer shroud includes at least one eyelet (apertures 216) located at one or more of an outer medial region and an outer lateral region of the outer shroud, wherein the outer shroud at least partially covers the inner throat region of the inner component such that a pocket is formed between the inner component and the outer shroud, and wherein the at least one opening of the inner component is entirely maintained within the pocket (paragraphs 0032, lines 6-14; 0033, lines 11-14); and a fastening element (lace 110) that extends through the at least one opening of the inner component and further extends through the at least one eyelet located at the one or more of the outer medial region and the outer lateral region of the outer shroud (paragraphs 0021, 0024, 0029-0033; Fig. 1-5).
Regarding claim 15, Klug discloses that the at least one opening is formed from a loop of a tensile strand (tensile elements 322) extending through at least one of the inner component and the outer shroud.
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug, as applied to claims 1, 14, and 16, in view of Podhajny et al. (US 2014/0237856), herein Podhajny.
Regarding claim 4, Klug does not disclose that the at least one loop is at least two overlapping loops. Podhajny teaches an upper for an article of footwear including a fastening element (lace 126) which extend through an opening of the upper. The opening is formed from a loop (lace loop 141) of a tensile strand (inlaid strand 140) extending through the upper. The loops may comprise at least two loops which overlap to form a single opening for receipt of the fastening element. The pair of loops minimizes the effect of breakage of the inlaid strand, leaving a lace loop in case one loop breaks or fails (paragraph 0052; Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pair of overlapping loops, as taught by Podhajny, as the tensile strand loops of Klug in order to minimizes the effect of breakage of the inlaid strand, leaving a lace loop in case one loop breaks or fails.
Regarding claims 6 and 17, Klug teaches that the inner component is a knitted component, and wherein the at least one tensile strand is inlaid within the knitted component such that it extends through at least one course (paragraph 0030). Klug does not specifically teach that it extends in a course-wise direction. Podhajny further teaches that the tensile strand is an inlaid strand (paragraphs 0042-0044; Fig. 12), and that the inlaid strand extends through the knitted component such that the tensile strand extends through at least one course in a course-wise direction (see paragraph 0040 of Huffa et al. US 2012/0233882, incorporated by reference into Podhajny; wherein the inlaid strand .
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the tensile element loops of Klug are disposed through the apertures of the outer layer, and therefore are not entirely maintained in the pocket formed between the inner component and the outer shroud. 
However, Klug clearly discloses that the embodiment wherein the loops extend through the apertures of the outer layer is only one option, and the loops may be entirely maintained within the pocket. Klug discloses that “the loops 324 may align with and/or be disposed through the apertures 216 of the outer layer 210” (paragraph 0032, lines 4-6). This disclosure implies that the loops may be disposed through the outer apertures, or they may merely be aligned with the outer apertures. Klug further discloses that “the tensile elements 322 could surround the apertures while inlaid within the knitted component 312 (e.g. without extending from the outer surface 321)” (paragraph 0032, lines 8-11). In this embodiment the loops (portions of tensile elements surrounding the apertures) do not extend through the outer apertures, and are entirely maintained in the pocket. Klug also discloses that “the loops 324 may be located underneath the outer layer 210, and/or a lace may extend through the loops 324 and the apertures 216 together” (paragraph 0033, lines 11-14). 
	Therefore, Klug clearly discloses embodiments wherein the tensile element loops are entirely maintained in the pocket formed between the inner component and the outer shroud.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732